Citation Nr: 9909782	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March 19, 1943, to 
April 27, 1943.

The instant appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied a claim for service 
connection for a back injury.

The appellant, in various correspondence with the RO, seems 
to have raised a claim for entitlement to service connection 
for a psychiatric disorder.  The Board notes that a claim for 
entitlement to service connection for a psychiatric disorder 
was also denied in the May 1997 rating decision; however, a 
report of contact with the veteran dated July 12, 1997, noted 
that the veteran was not interested in appealing the 
psychiatric disorder claim.  Nevertheless, in subsequent 
written statements, dated July 14, August 24, and December 1, 
1997, the veteran indicated that he was seeking service 
connection for a psychiatric disorder, including post-
traumatic stress disorder (PTSD).  A November 17, 1997, 
letter from the RO informed the veteran that his claim for 
service connection for PTSD was denied based on his failure 
to respond to a letter requesting further information from 
the veteran.  The veteran responded to the November 17 letter 
in his December 1 written statement.  

Therefore, the issue of entitlement to service connection for 
a psychiatric disorder, including PTSD, is referred to the RO 
in order to clarify whether the veteran intended to appeal 
the May and November 1997 denials of service connection for a 
psychiatric disorder and PTSD in his July, August, and 
December written statements.  If the veteran indicates that 
he does wish to appeal that issue, a statement of the case 
should be issued.  The issue is not inextricably intertwined 
with the issue on appeal and therefore would have no effect 
on whether service connection for a back disorder is 
warranted.  Kellar v. Brown, 6 Vet.App. 157 (1994).


FINDINGS OF FACT

1.  The veteran injured his back the day before he was 
inducted.

2.  Orthopedic and neurologic examinations in service were 
essentially unremarkable, and examiners concluded that any 
back complaints were greatly exaggerated.

3.  The veteran was discharged from service due to a 
diagnosis of psychoneurosis, hysteria, which was manifested 
by visual hallucinations.

4.  The post service medical evidence reveals the earliest 
date of back treatment following service was in 1971.

5.  There is no objective medical evidence of record which 
links a current back disorder to the veteran's period of 
service.


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability, and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).  

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  

The service medical records include a February 1943 induction 
examination which noted no musculoskeletal defects.  They 
also note that the day before the veteran's induction, he was 
lifting a log with another man who let go of the log, which 
caused the veteran to fall backwards.  He was carried home, 
examined the next day, and sent on 7-day leave which was 
spent in bed.  On induction he was sent to the hospital at 
Fort Oglethorpe, and he was then in quarters for 2 days 
before being transferred to Fort Jackson.

The veteran was then admitted to the hospital for 
observation.  X-rays of the back were negative.  Orthopedic 
evaluation revealed no disorder present, and no neurologic 
problems were found, either.  The veteran complained bitterly 
of pain with the slightest pressure on the back.  The 
veteran's symptoms were determined to be definitely 
exaggerated.

While hospitalized for evaluation of his back in April 1943, 
the veteran reported that his wife "came into the ward last 
evening dressed as usual."  His wife had died in 1940.   He 
stated that he saw her several times a month since her death.  
The evaluating physician assessed the veteran with "a major 
type of hysteria" and suggested that he be discharged from 
service.  His certificate of disability for discharge noted 
the diagnosis of psychoneurosis, major hysteria, cause 
undetermined.

The veteran filed his claim for VA benefits in September 
1996, over 50 years after his separation from service.  In 
written statements, he has asserted that he was very ill when 
he was discharged, and it was several years before he could 
perform light work.  He reported that he had pain from 1943 
to the present.  The veteran reported that all physicians who 
he had seen between service and the present time were 
deceased with the exception of Drs. Smith and Chase.  Records 
from Drs. Smith and Chase were developed.

An October 1996 letter from Dr. Smith, a chiropractor, noted 
that he had treated the veteran since 1971 for various 
musculoskeletal problems, including back and neck pain.  
Records from Dr. Chase were dated from March 1994 to October 
1996 and noted "back pain in 1943" and complaints of pain 
and stiffness in the joints.  An October 1996 private medical 
evaluation noted the veteran's only current symptom or 
complaint as urinary incontinence, and his only diagnosed 
disability was mild restrictive motion.  It was noted that he 
ambulated with a cane.  

Medical records were also developed from the Tennessee Valley 
Authority.  A March 1979 examination noted that the veteran 
reported that he had an old back injury but that he went to a 
chiropractor in 1943 who "cured it [in] 1963 by 
adjustment."  Current history was noted to be negative, but 
it was also noted that the veteran saw a chiropractor 
monthly.  X-ray of the lumbosacral spine showed hypertrophic 
changes of L1, L2, and L4.  The diagnosis was hypertrophic 
arthritis of the lumbar spine.  He was approved for 
employment with the restriction that he should avoid lifting 
over 75 pounds.

The veteran has asserted that service connection for a back 
disorder is warranted, in essence, because he had a back 
disability prior to service which worsened in service and led 
to his inability to work.  He stated that the induction 
examiner was aware of the "large knot in my back" and that 
he was nevertheless accepted for service.  The veteran has 
also submitted a written statement, dated in July 1997, from 
an individual who was reportedly right behind the veteran in 
the induction examination line.  He stated that the veteran 
informed the examiner of the knot in his back and his back 
pain; however, the examiner "told him to forget about it, he 
was alright and for him to line-up[,] he was going into the 
army[,] the knot was no problem[,] neither was his back."

After a careful review of all of the evidence of record, the 
undersigned finds that service connection for a back disorder 
is not well-grounded.  First, the evidence does not show that 
the veteran had a chronic back disorder which was incurred in 
or aggravated by service.  While the service medical records 
reveal back complaints in service, there is no evidence that 
the veteran had a chronic back disorder in service.  In fact, 
the service medical evidence reveals that there was minimal, 
if any, back pathology, and that the veteran's complaints 
were exaggerated.  Further, the veteran was discharged due to 
a psychiatric disorder, not a back disorder.

The Board also finds that the veteran did not have a pre-
existing back disorder which was aggravated by service.  
While the veteran will generally be considered to have been 
in sound condition when examined, where obvious or manifest 
evidence demonstrates that an injury existed prior to 
service, the presumption will not apply.  38 C.F.R. 
§ 3.304(b) (1998).  The clear evidence of record, including 
the veteran's statements, the statement of a lay witness, and 
the contemporaneous service medical records, shows that the 
veteran had injured his back prior to service.  However, the 
medical evidence of record does not show that the veteran's 
pre-existing back injury was aggravated in service.

The medical evidence does not show that the veteran's pre-
existing back injury increased in disability during service.  
38 C.F.R. § 3.306 (1998).  As noted above, there was little 
to no pathology to support the veteran's complaints of back 
pain, and medical evaluation revealed that the veteran's 
complaints were exaggerated.

In addition, there is no medical evidence which supports the 
veteran's contention that there is a link between service and 
any current back disorder.  On the contrary, a March 1979 TVA 
examination report indicated that the veteran reported that 
his back problems had been "cured."  In addition, there is 
no medical evidence of continuity of symptomatology after 
service.  Although the veteran reported treatment throughout 
the years for continuous back problems, the earliest post-
service medical evidence of record was Dr. Smith's report 
that the veteran had been treated for various orthopedic 
complaints since 1971, which was over 25 years after service.  
As the appellant is not a medical expert, he is not competent 
to express an authoritative opinion regarding any medical 
causation of his claimed back disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

It is not doubted that the veteran has had back problems over 
the years.  However, the medical evidence does not 
demonstrate that a back disorder was incurred in or 
aggravated by service or that he has a current back disorder 
which is related to service.  For these reasons, his claim 
must be deemed not well grounded and therefore denied.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a back disorder.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Whereas the Board 
has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of this 
claim.  Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claim.  The RO fulfilled 
its obligation under section 5103(a) in an August 1997 
statement of the case which informed the appellant that the 
reason his claim for a back disorder had been denied was that 
there was no evidence of worsening of a pre-existing back 
disability and no evidence of a link between any current back 
problems and service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1996).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

A claim for entitlement to service connection for a back 
disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

